PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
KING SHOW GAMES, INC.
Application No. 15/426,040
Filed: 6 Feb 2017
For: GAMING DEVICE HAVING MULTIPLE SPINS FOR WINNING OUTCOMES
:
:	SUA SPONTE WITHDRAWAL
:	OF THE HOLDING OF
:	ABANDONMENT
:
:
:


This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

Per the Notice of Abandonment, mailed March 19, 2020, this application was held abandoned due to applicant’s alleged failure to file a proper reply to the September 4, 2019 Office letter. 
 
The Office has determined the application is not abandoned.

The Office mailed a non-final Office action on May 16, 2019, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). On August 16, 2019, applicant timely filed an amendment. On September 4, 2019, the Office mailed a Notice of Non-Compliant Amendment (37 CFR 1.121), setting a two month period for response, with extensions of time available under 37 CFR 1.136(a).  On the very same day, September 4, 2019, applicant filed an amendment in response to the Notice of Non-Compliant Amendment (37 CFR 1.121).

As applicant timely filed a proper response to the September 4, 2019 Notice of Non-Responsive Amendment (37 CFR 1.121) on September 4, 2019, the holding of abandonment is sua sponte withdrawn, and the March 19, 2020 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

After the mailing of this correspondence, the application will be referred to Technology Center AU 3715 for the examiner of record’s consideration of the amendment, timely filed on September 4, 2019.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET